        Case 3:20-cv-00488-BAJ-SDJ        Document 8    01/06/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 SIMON SHOKR (#709157)                                               CIVIL ACTION

 VERSUS

 JAMES LEBLANC, ET AL.                                      NO. 20-00488-BAJ-SDJ

                              RULING AND ORDER

      Before the Court is Plaintiff’s pro se Complaint (Doc. 1), Motion for Temporary

Restraining Order (Doc. 3), and Motion for Ruling on Motion for Temporary

Restraining Order (Doc. 5). Plaintiff is a state prisoner, and alleges various

constitutional violations arising from prison officials’ purported failure to adequately

protect him from health risks posed by the ongoing COVID-19 pandemic. Plaintiff’s

Motion for Temporary Restraining Order seeks relief in the form of immediate release

from confinement.

      Plaintiff is proceeding in forma pauperis. (Doc. 4). Pursuant to the screening

requirements of 28 U.S.C. §§ 1915(e) and 1915A, the Magistrate Judge has issued a

Report and Recommendation (Doc. 7) recommending that Plaintiff’s federal claims

stated in the Complaint be dismissed with prejudice as frivolous; that the Court

decline to exercise supplemental jurisdiction over Plaintiff’s potential state law

claims; and that Plaintiff’s request for a temporary restraining order be denied for
          Case 3:20-cv-00488-BAJ-SDJ         Document 8     01/06/21 Page 2 of 3




failure to show any likelihood of success on the merits of his claims. 1 Plaintiff does

not object to the Magistrate Judge’s Report and Recommendation.

       Having carefully considered Plaintiff’s Complaint, Motion for Temporary

Restraining Order, and related filings, the Court APPROVES the Magistrate

Judge’s Report and Recommendation and ADOPTS it as the Court’s opinion in this

matter.

       Accordingly,

       IT IS ORDERED that Plaintiff’s federal claims alleged in his Complaint are

DISMISSED WITH PREJUDICE as legally frivolous and for failure to state a claim

upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A.

       IT IS FURTHER ORDERED that Plaintiff’s claims based on infringement of

his religious freedom contained within Plaintiff’s October 20, 2020 notice (Doc. 6), are

DISMISSED        WITHOUT         PREJUDICE         for   Plaintiff’s   failure   to   exhaust

administrative remedies.

       IT IS FURTHER ORDERED that the Court declines the exercise of

supplemental jurisdiction over Plaintiff’s potential state law claims.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Temporary

Restraining Order (Doc. 3) is DENIED for failure to show a substantial likelihood of


1 On October 20, 2020, three months after filing his Complaint and Motion for Temporary
Restraining Order, Plaintiff a filed a one-page notice, which, liberally construed, plausibly
alleges that prison officials have separately discriminated against him based on his religious
beliefs. (Doc. 6). The Magistrate Judge further recommends that any potential claims based
on Plaintiff’s October 20 notice be dismissed without prejudice for failure to exhaust
administrative remedies. (Doc. 7 at 13).
                                              2
        Case 3:20-cv-00488-BAJ-SDJ        Document 8   01/06/21 Page 3 of 3




success on the merits, and that Plaintiff’s Motion for Ruling on Motion for Temporary

Restraining Order (Doc. 5) is DENIED AS MOOT.

      A judgment will issue separately.

                              Baton Rouge, Louisiana, this 6th day of January, 2021




                                       ______________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                          3
